Case: 15-10821      Document: 00513556178         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10821
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARK ANTHONY PAPE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-111-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Mark Anthony Pape has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Pape has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Pape’s claim of ineffective assistance of counsel;




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10821    Document: 00513556178    Page: 2   Date Filed: 06/21/2016


                                No. 15-10821

we therefore decline to consider the claim without prejudice to collateral
review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Pape’s response.     We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2